       Case 1:21-cr-00179-RCL Document 1 Filed 02/03/21 Page 1 of 1




                            District of Columbia




          Defendant(s)




Code Section                                   Offense Description




                                                             Complainant’s signature


                                                              Printed name and title



                                                                         Digitally signed by
                                                                         G. Michael Harvey
                                                                     Judge’s signature


                                                              Printed name and title
